Name: 98/503/EC: Commission Decision of 11 August 1998 amending Decision 96/301/EC and authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document number C(1998) 2480)
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  natural and applied sciences;  agricultural policy;  plant product;  tariff policy;  agricultural activity
 Date Published: 1998-08-12

 Avis juridique important|31998D050398/503/EC: Commission Decision of 11 August 1998 amending Decision 96/301/EC and authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document number C(1998) 2480) Official Journal L 225 , 12/08/1998 P. 0034 - 0036COMMISSION DECISION of 11 August 1998 amending Decision 96/301/EC and authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document number C(1998) 2480) (98/503/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 98/2/EC (2), and in particular Article 15(3) thereof,Whereas, where a Member State considers that there is an imminent danger of the introduction into its territory of Pseudomonas solanacearum (Smith) Smith, the cause of potato brown rot, from a third country, it may temporarily take any additional measures necessary to protect itself from that danger;Whereas in 1996, on the basis of continued interceptions of Pseudomonas solanacearum (Smith) Smith in potatoes originating in Egypt, several Member States - France, Finland, Spain and Denmark - adopted measures to implement a ban on potatoes originating in Egypt, with a view to ensuring more efficient protection against the introduction of Pseudomonas solanacearum from Egypt into their respective territories;Whereas the Commission, by Decision 96/301/EC (3), authorised Member States temporarily to take additional measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt; whereas furthermore as a result of considerable numbers of interceptions of Pseudomonas solanacearum (Smith) Smith on imports of potatoes originating in Egypt during the import season 1996/97, Decision 96/301/EC was amended and further strengthened by Decision 98/105/EC (4) and the import into the Community of potatoes originating in Egypt was banned unless the emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as laid down in the Annex to the said Decision were complied with;Whereas during the 1997/98 import season, Finland, on the basis of continued interceptions of Pseudomonas solanacearum in potatoes originating in Egypt adopted on 2 April 1998 measures to implement a ban on potatoes originating in Egypt, with a view to ensuring more efficient protection against the introduction of Pseudomonas solanacearum from Egypt into Finland;Whereas Denmark adopted on 9 May 1998 similar measures against the introduction of that organism into Denmark;Whereas, therefore it has become apparent that the strengthened measures laid down in Decision 98/105/EC are not sufficient to prevent the entry of Pseudomonas solanacearum (Smith) Smith or have not been complied with; whereas, in particular, the operation of a 'qualified area`, in which no outbreak of Pseudomonas solanacearum (Smith) Smith has occurred, seems to be insufficient to prevent such a risk of entry and should be altered to operate on the basis of 'pest-free area` in which Pseudomonas solanacearum (Smith) Smith is known not to occur, as established by official surveys and monitoring procedures in accordance with the 'FAO International Standard for Phytosanitary Measures Part 4: Pest Surveillance - Requirements for the Establishment of Pest-free Areas`;Whereas in such a situation the import into the Community of potatoes originating in Egypt should be prohibited until the Commission establishes that such 'pest-free areas` have been approved in Egypt in accordance with the said FAO International Standard;Whereas the Commission will ensure that Egypt makes available all technical information in relation to surveying and monitoring for the approval of such 'pest-free areas` in accordance with the said FAO International Standard in order to enable the Commission to carry out the necessary assessment for its aforesaid action;Whereas the effects of the emergency measures will be assessed continually, in the import season 1998/99, and whereas if it is established that the conditions laid down in this Decision have not been complied with, the consequences should be specified;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health (hereinafter referred to as 'the Committee`),HAS ADOPTED THIS DECISION:Article 1 Decision 96/301/EC is hereby amended as follows:1. The text in Article 1 is replaced by the following:'Article 11. The entry into the territory of the Community of tubers of Solanum tuberosum L. which originate in Egypt, other than those already prohibited under the provisions laid down in Annex III, part A, point 10 to Directive 77/93/EEC, shall be prohibited from 15 September 1998.2. Paragraph 1 shall not apply to consignments leaving Egypt before the Commission has informed Egypt of the present Decision.`2. A new Article 1a is inserted as follows:'Article 1a1. By way of derogation to Article 1, the entry into the territory of the Community of tubers of Solanum tuberosum L. which originate in Egypt shall be permitted from the said "pest-free areas" referred to in paragraph 2, provided that the measures applicable to tubers grown in these areas and as laid down in the Annex of this Decision, are complied with.2. The Commission establishes whether "pest-free areas" have been approved in Egypt in accordance with the "FAO International Standard for Phytosanitary Measures Part 4: Pest Surveillance - Requirements for the Establishment of Pest-free Areas", in particular point 2.3 thereof, and compiles a "list of approved pest-free areas", including identification details. The Commission shall convey such a list to the Committee and to the Member States.`3. A new Article 1b is inserted as follows:'Article 1bThe provisions of Article 1a shall no longer apply as soon as the Commission has notified to the Member States that more than five interceptions of Pseudomonas solanacearum have been confirmed in accordance with points 2 or 3 of the Annex to this Decision, in lots of potatoes introduced into the Community pursuant to this Decision during the 1998/99 import season, and that it has been found that interceptions indicate that the method for the identification of "pest-free areas" in Egypt or the procedures for official monitoring in Egypt have not been sufficient to prevent the risk of introduction of Pseudomonas solanacearum into the Community.`4. The text in Article 2 is replaced by the following:'Article 2The importing Member States shall provide the Commission and the other Member States, before 30 August 1999, with information on the amounts imported pursuant to this Decision and with a detailed technical report on the official examination referred to in point 2 of the Annex; copies of each plant health certificate shall be transmitted to the Commission. In cases of notification of a suspect or confirmed finding as referred to in point 4 of the Annex copies of the plant health certificates and their attached documents shall be transmitted with the said notification.`5. In Article 4 '30 September 1998` is replaced by '30 September 1999`.6. The text in the opening paragraph and point 1(a) of the Annex to the Decision are replaced by the following:'For the purpose of the provisions of Article 1a, the following emergency measures shall be complied with, in addition to the requirements for potatoes laid down in parts A and B of the Annexes I, II and IV to Directive 77/93/EEC, with the exception of those laid down in Annex IV, part A, section I, point 25.8:1(a) the potatoes destined for introduction into the Community shall have been produced in fields located in an approved "pest-free area" in Egypt as established by the Commission in accordance with Article 1a of this Decision; in respect of any such approved areas and for the purpose of this Decision, the identification of "area" shall be based on, at least, for the delta region, "village" (administrative units already established which cover a group of "basins"), and for the desert regions, "basin" (irrigation unit); and shall be identified by its individual or collective name and its individual official code number, including each basin or village official code number.`7. Point 1(b) of the Annex to the Decision is deleted.8. The text in point 1(c) first indent of the Annex to the Decision is replaced by the following:'- grown from potatoes, either directly of Community origin or once grown from such potatoes, produced in an approved "pest-free area" as established under Article 1a of this Decision and which have been officially tested for latent infection, immediately prior to planting, in accordance with the Community interim test scheme as laid down in Decision 97/647/EC (*), and found free from Pseudomonas solanacearum (Smith) Smith in such testing.(*) OJ L 273, 6.10.1997, p. 1.`9. The text in point 1(c) third indent of the Annex to the Decision is replaced by the following:'- transported to packing stations officially approved by the Egyptian authorities to handle only potatoes eligible for export to the Community during the 1998/99 export season and on arrival at such an approved packing station:- accompanied by documents attached to each lorry load at the field of harvest stating the origin, by area as specified in (a), of the load.These documents shall be held at the packing station until after the completion of the export season,- officially inspected on samples of cut tubers for symptoms of potato brown rot caused by Pseudomonas solanacearum (Smith) Smith and found free from such symptoms in these inspections, at a sampling rate, for 70 kg sacks or equivalent, of 10 % of sacks of 40 tubers inspected per sack and, for 1 or 1,5 tonne sacks, at a sampling rate of 50 % of sacks and 40 tubers inspected per sack.The list of packing stations officially approved by the Egyptian authorities shall have been made available to the Commission prior to 1 December 1998.`10. The text in point 1(c), eighth indent, of the Annex to the Decision is replaced by the following:'- clearly labelled on each bag, under the control of the competent Egyptian authorities, with an indelible indication of the relevant official code number as given in the list of "approved pest-free areas" compiled under Article 1a of this Decision, and of the relevant lot number.`11. In point 1(c), last indent, of the Annex to the Decision '1 February 1998` is replaced by '1 December 1998`.12. In point 3 of the Annex to the Decision the term 'per area` is replaced by 'from each village or basin per area as referred to in point 1a`.13. In point 5 of the Annex to the Decision the term 'list of qualified areas` is replaced by 'list of approved pest-free areas`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 11 August 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 26, 31. 1. 1977, p. 20.(2) OJ L 15, 21. 1. 1998, p. 34.(3) OJ L 115, 9. 5. 1996, p. 47.(4) OJ L 25, 31. 1. 1998, p. 101.